The written charges requested by defendant were all properly refused as stating incorrect propositions of law, or they were covered by the court's oral charge and the written charges given at the request of defendant. Charges where acquittal is based upon supposition have been condemned. This is true of charge 5. Charge 11 was amply covered by the court's oral charge. Charge 12 is not applicable except in cases of circumstantial evidence, and not then unless based upon a consideration of all the evidence. Charge 14 is abstract. Charge 15 is invasive of the province of the jury. Charge 17 has recently been condemned, both by this court and the Supreme Court. Charge AA was covered by given charge BB and by the oral charge of the court.
Defendant offered to prove that, when defendant saw the still, he exclaimed, "Look yonder, there is a still!" This was not a part of the res gestæ and was a self-serving declaration. The evidence was not admissible. Henderson v. State, 95 So. 57, 19 Ala. App. 80; Connor v. State, 98 So. 482,19 Ala. App. 444.
That the defendant and his brother failed to get a team from one Gilbert on the morning of their arrest is entirely irrelevant.
We find no error in the record, and the judgment is affirmed.
Affirmed.